DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 03/30/2021 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.  New grounds of rejections are also made as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 – 5, 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duchesne et al. (US 2012/0142564)
In regards to claims 1 – 3, 5, 8 – 11, Duchesne teaches lubricating oil composition comprising a major amount of oil of lubricating viscosity a) one or more borated alkaline earth metal alkyltoluene sulfonate detergent b) according to the limitation of second detergent of the claim (abstract).  The base oil is present in amounts of at least 50% or amounts of at least 80%, such as an exemplary amount of 87.2% [0024].  The borated alkaline earth metal sulfonate such as borated calcium sulfonate comprises from about 2 to about 6 wt. % of boron and typically has a ratio of boron to alkaline earth metal (i.e., calcium) of from about 1:0.2 to 1:0.7 or about 1:0.5 [0058, 0072].  Thus, amounts of calcium and boron from the second detergent of the claims are overlapped.  
However, in the examples, the amounts of calcium are higher and the borated calcium sulfonates comprise boron in amounts of from 4.03 to about 4.09% and calcium in amounts of about 7.66 to 7.9% [Tables 1, 2].  The composition can comprise at least 50 ppm of boron [see claim 53].  The borated detergent is present in amounts of from about 5 to about 60 mM in the composition [0074].
The composition can comprise other additives such as additional detergents including calcium phenates, sulfonates, salicylates, and mixtures etc. and wherein such sulfonates can first detergent of the claims [0075 – 0082].
The composition optionally comprises one or more non-borated alkaline earth metal (i.e., calcium) detergents may be in amounts of from about 0.5 to about 50 nM in the composition which meets the limitation of first detergent of the claims [0083].  Calcium sulfonate stoichiometrically comprises calcium in calculated amounts of from about 20% of calcium by weight.  Even for alkylbenzene sulfonate having 9 or more carbon atoms, the amount of calcium is up to 8.59% calcium. Thus, amounts of calcium according to first and/or detergent of the claims is overlapped.
The term mM is based on the amount of calcium ion per Kg of composition [0116].  Thus, the ratio of calcium from the borated detergent to the non-borated detergent is calculated as from about 1:1 to about 10:1, and the ratio of boron to calcium from both detergents will overlap the claimed ranges.
In regards to claim 4, Duchesne teaches the composition comprises 5 to 60 mM of the first detergent and from 0.5 to 50 mM of the second detergent, thus providing calcium ions in amounts of from 5.5 to 110 mols per kg of the composition.  Since calcium has a molar mass of 40 g/mol (i.e., 40.08 g/mol) the composition can comprise calcium in calculated amounts of from about 0.2% to about 4.4%.  
Or, using the ratio of boron to calcium from the borated detergent, when boron is present at 2 to 6% of the detergent and present in the composition in minimum of 500 ppm (0.05%), the examples show a calcium to boron ratio of almost 2:1 and calcium from the borated detergent would be present in amounts of at least about 0.1% in the composition, and since a relatively 
In regards to claims 12, 13, Duchesne teaches the composition which can comprise the borated detergent in oil alone and therefore does not require the presence of other borated compounds.  However, Duchesne teaches the composition may comprise ashless dispersants which may be non-borated succinimide or boron containing succinimide [0085 – 0095].  Thus, even in the presence of other additives, the borated sulfonate detergent can serve as the only boron providing component of the composition (i.e., providing 100% boron).
Claims 1, 2, 5, 7 – 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO2017094383) which is published in English as Hayashi et al. (US 2018/0320103) which is relied upon for making the rejections
In regards to claim 1, Hayashi teaches lubricating oil composition for engine (title).  The composition comprises base oil [0011].  Base oil is present in amounts of 50% or more, or 70% or more or 90% or more in the composition [0034].  The composition comprises detergent C) which provides calcium in amounts of 100 ppm or more and 350 ppm or less [0047].  In the examples, the composition comprises a borated calcium salicylate having a calcium content of 6.8% and a calcium salicylate & calcium phenate additive package having a calcium content of 0.12% [0073, 0074; Table 1].  The content of boron in the composition is 180 ppm to 440 ppm [0062].  Since the borated dispersant provides boron in amounts of from 90 to 180 ppm and the remainder can be boron from the borated detergent, boron from the calcium borated detergent can be in amounts overlapping the claimed range.
In regards to claim 2, Hayashi teaches the composition having the claimed limitation as previously stated.
In regards to claims 5, 7, Hayashi teaches the composition having the claimed limitations as previously stated.
In regards to claims 8, 9, Hayashi teaches the composition having calcium and boron in amounts overlapping the claimed range as previously provided above.
In regards to claim 12, Hayashi teaches the composition wherein the only borated additives can be from the dispersant and the calcium detergent in amounts providing the claimed limitation as previously stated.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that the prior art by Duchesne does not teach compositions for reducing LSPI.  The argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduction in LSPI) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, since Duchesne teaches the same composition, it would be similarly useful for the intended purpose of the claimed composition.
Applicants argue that Duchesne fails to teach borated alkylbenzene sulfonate.  The argument is not persuasive.
The claim does not require the presence of borated alkylbenzene sulfonate.  While the first detergent is optionally a borated alkylbenzene sulfonate, it can be a phenate, sulfonate, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771